ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_07_EN.txt. 492

SEPARATE OPINION OF JUDGE AL-KHASAWNEH

Nigerian actions, omissions and other statements leave no reom for doubt
regarding recognition of Cameroonian sovereignty in Bakassi — Resort to other
sources of title unnecessary, also unfortunate — Moral difficulties of reconciling
protection and dismemberment of protected entity — Also not solid foundation
for title — Confusion in international and colonial law regarding whether colo-
nial power possessed territorial sovereignty — Questions of intertemporal law
— Berlin Conference — Pacta sunt servanda — Normative distinction between
colonies and so-called colonial protectorates not addressed adequately — Bakassi
not a terra nullius in 1884 — No real support from Western Sahara Advisory
Opinion on question of title in colonial protectorates — Agreement in question
crucial — Max Huber clearly wrong — Confusion of inequality in status and
weakness in power — Sweeping generalization — Eurocentric appreach to
international law — Extreme interpretation of constitutive theory of recognition
— Unsupported by relevant State practice — Examples from British practice —
A distinction between colonies and protectorates constant feature of United
Kingdom practice — Also at Berlin Conference — Colonial protectorates ficti-
tious sub-categories invented by commentators — Intertemporal law — simple
but in fact elusive — Concept of protectorates classic concept traceable to
Ulpian —Examples from Moslem practice — Elements of guardianship — Ber-
lin Conference practice a deformation of classical concept — Intertemporal law
should be checked against the objectives of classical concept and not deformed
practice — Protection excludes ownership — Practice cannot overrule pacta
sunt servanda — Further confusion in intertemporal law from combining evo-
lutionary and static elements — Dropped from law of treaties — Circumvented
in Court jurisprudence — Belated intent of Parties — Or reading modern rules
and values into instruments of the past — Rejected in European Court of
Human Rights jurisprudence — Abandoned in international criminal law, trun-
cated concept — Cannot legitimize transfer of Bakassi in 1913 —Relevance of
title of 1884 Treaty — Deductions to be made from title — Broad consistency
with other judgments called into question — International law and not colonial
law decisive — Treaty text means no sovereignty transfer — No inference to be
drawn from British administration —Administration and protection can co-exist
— Situation altered in 1913 — Presumption against incidental loss of sover-
eignty — Passivity of Kings and Chiefs — Failure to protest — Volenti non fit
injuria — Only this reason for concurrence with part of Judgment dealing with
relevant articles of 1913 on Bakassi.

 

1. The reasons that led me to concur with the majority view regarding
the appurtenance of the Bakassi Peninsula to Cameroon are adequately

193
493 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

reflected in paragraphs 214 to 216 of the Judgment, namely that in the
period leading to its independence in 1961 and since then till the early
1990s, Nigeria, by its actions and omissions and through statements ema-
nating from its officials and legal experts, left no room for doubt that it
had acknowledged Cameroonian sovereignty in the Bakassi Peninsula. It
goes without saying, therefore, that I associate myself with the reasoning
in this part of the Judgment. What needs to be said, however, is that this
was all the Court needed to do, and all it should have done, to dispose
satisfactorily of the issue of territorial sovereignty over Bakassi in
Cameroon’s favour.

2. Instead the Court chose, quite unnecessarily, to revert to the ques-
tion of the validity of the 1913 Agreement between Great Britain and
Germany under which the former ceded the entire territory of the Kings
and Chiefs of Old Calabar — which territory corresponds to the Bakassi
Peninsula — to Germany without the consent of those Kings and Chiefs,
notwithstanding that Great Britain had entered earlier into a Treaty of
Protection with them in 1884 under which, in return for their agreeing
and promising “to refrain from entering into any correspondence, Agree-
ment or Treaty, with any foreign nation or Power, except with the know-
ledge and sanction of Her Britannic Majesty’s Government”, Her Majesty
would extend Her “favour and protection” to them. It must be noted
here that the 1884 Treaty was concluded by the British Consul expressly
as the representative of Queen Victoria.

3. Reversion to those treaties was not only unnecessary as I stated
earlier, it was also unfortunate, for the attempt at reconciling a duty of
protection on the one hand with, on the other, the subsequent alienation
of the entire territory of the protected entity — regardless of whether that
entity possessed international legal personality or not — cannot be an
easy matter, not only due to the moral difficulties that such an attempt
would entail, but also, as a matter of law, because the distinction between
colonies, protectorates and the so-called “colonial protectorates” is
steeped in confusion both under international law and under the laws of
the colonial Powers themselves, the confusion arising mainly from the
fact that it was considerations of pragmatism and political convenience
that determined the status of those territories, though problems of nomen-
clature are also a contributory factor. Needless to say, such confusion
engenders doubt as to whether the colonial/protecting Power possessed
or even claimed title.

In addition, if the Judgment is to constitute a legally and morally
defensible scheme, it cannot merely content itself with a formalistic
appraisal of the issues involved. Such issues include the true scope of
intertemporal law and the extent to which it should be judged by con-
temporary values that the Court ought to foster; an ascertainment of
State practice at the relevant time and the role of the Berlin Conference

194
494 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

on West Africa of 1885; the question, whether that practice — assuming
it permitted the acquisition of title in the so-called colonial protectorates
— could be invoked in an African case when no African State had par-
ticipated in the formation of such alleged practice; the relevance of the
fundamental rule pacta sunt servanda on the passing of title and the nor-
mative value to be attached to the consistent practice of the colonial
Power in question (Great Britain) of distinguishing between colonies on
the one hand and protectorates on the other. Only when a serious
attempt has been made to analyse this host of relevant and interrelated
considerations can it be said that the question repeatedly and forcefully
posed by Sir Arthur Watts as counsel for Nigeria — Who gave Great
Britain the right to give away Bakassi? And when? And how? — would
be answered. To my mind, the Judgment, by taking for granted such
premises as the existence of a category of protectorates indistinguishable
from colonies, or the right of colonial Powers to deal with African poten-
tates on the basis that the fundamental rule pacta sunt servanda does not
exist, has failed to answer that question. To the extent that these are cen-
tral issues in this case and have implications that go beyond it, I feel I
must append my thoughts on them in a separate opinion.

4, It is evident that the Bakassi Peninsula was not a terra nullius when
Great Britain entered into a Treaty of Protection with the Kings and
Chiefs of Old Calabar in 1884. As Judge Dillard cogently summarized the
matter in his separate opinion in the Western Sahara case: “[als was
cryptically put in the proceedings: you do not protect a terra nullius. On
this point there is little disagreement.” (Advisory Opinion, 1. C.J. Reports
1975, p. 124.) Yet it was also in that Advisory Opinion that the Court
implied, at least prima facie, that, even if the territory in question was not
a terra nullius, this would not in itself preclude the colonial Power from
acquiring a derivative root of title, as opposed to an original title, which
could be obtained only by occupation (presumably effective occupation
of terrae nullius) (ibid., p. 39, para. 80). In the present case, the Judgment
has relied mainly on that passage (paragraph 205) in support of the con-
tention that, the absence of a terra nullius status notwithstanding, Great
Britain had in fact acquired sovereignty to the Bakassi Peninsula through
a derivative root of title. Prima facie, Western Sahara may seem to lend
support to such a proposition. Though it should not be forgotten that the
passage cited was an obiter dictum. Secundo facie, however, the support
lent seems negligible indeed, for in that instance the Court was not
enquiring whether Spain held valid legal title but was answering a dis-
tinct, specific question: Was Western Sahara (Rio de Oro and Sakiet El
Hamra) at the time of colonization by Spain a territory belonging to no
one (terra nullius)? Indeed in paragraph 82 of that Opinion the Court
expressly declined to pronounce upon “the legal character or the legality
of the titles which led to Spain becoming the administering Power of
Western Sahara” (ibid, p. 40, para. 82), even though there was much

195
495 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

material before it on this precise question as well as requests to answer it.
Moreover, when the Court said that “in the case of such territories (ter-
ritories that are not terrae nullius) the acquisition of sovereignty was not
generally considered as effected unilaterally through ‘occupation’ of terra
nullius by original title but through agreements concluded with local
rulers” (LC.J. Reports 1975, p. 39, para. 80), it was referring in general
to agreements that had the effect of passing title from those rulers who pos-
sessed it on the basis of original title to the new administering/protecting
Powers, who through such agreements acquired derivative title. Clearly
the crucial factor is the agreement itself, and whilst it is entirely possible
that such agreements vested sovereignty in the newcomers it is equally
possible that they did not, in which case sovereignty was retained by the
local ruler under an agreed scheme of protection or administration.
These are questions of treaty interpretation and of the subsequent prac-
tice of the parties and cannot be circumvented by the invention of a fic-
titious sub-category of protectorates termed “colonial protectorates”
where title is assumed to pass automatically and regardless of the terms
of the treaty of protection to the protecting Power, for that would be
incompatible with the fundamental rule pacta sunt servanda and would
lead to what has been termed “institutionalized treaty breach”, a situa-
tion that no rule of intertemporal law has ever excused. It would also
blur the distinction that the Court was trying to make between title auto-
matically assumed on the basis of effective occupation on the one hand,
and title assumed on the basis of agreement with local rulers on the other.

5. If the Court’s Advisory Opinion in the Western Sahara case does
not furnish the basis for the proposition that agreements of protection
with local chiefs are always the source of valid title acquired through
derivative roots, could such a proposition be safely advanced on the basis
of passages from arbitrator Max Huber’s often quoted Award in the
Island of Palmas case (United Nations, Reports of International Arbitral
Awards (RIAA), Vol. Il, pp. 858-859), for at least there that learned
and renowned judge spoke with dogmatic certainty leaving nothing to
possible interpretations? The problem with Max Huber’s analysis how-
ever is not its lack of clarity but rather that it is clearly wrong.

In the first place he starts from the premise that because such agree-
ments are not between equals they are: “rather a form of internal organi-
sation of a colonial territory on the basis of autonomy for the natives. . .
And thus suzerainty over the native State becomes the basis of territorial
sovereignty as towards other members of the community of nations.”

196
496 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

Such an approach is a confusion of inequality in status on the one hand
and inequality in power on the other. That local rulers and chiefs were
weak is apparent from their agreeing to enter into treaties of protection,
but this does not detract from the fact that they had the capacity to enter
into treaty relations.

Secondly, it is characterized by its sweeping generalization, the assump-
tion being that the local chiefs or rulers, no matter how valid and old
their title and how clear the display of their sovereignty and the degree of
their organization and regardless of the terms of the Treaty of Protection
in question, are deemed to have become virtual colonies or vassal States
under the suzerainty of the protecting colonial Power even if — as was
not uncommon — control over them was nominal and even if in subse-
quent dealings with the metropolitan State they continued to be treated
as retaining some sovereignty, for example, for the purposes of sovereign
immunity, or by being dealt with by the Foreign Ministry of the colonial
Power. It is difficult to understand how a local ruler would be considered
to be entitled to absolute sovereign immunity and to have been divested
of his territorial sovereignty at one and the same time. See, for example,
Mighell v. Sultan of Johore [18941 QB 149 and Sultan of Johore v. Abu-
bakar Tunku Aris Bendahar and Others [1952] AC 318. These cases are
all the more relevant since they related to local rulers in the same region
that Max Huber was dealing with in the Island of Palmas Award,
i.e. South-East Asia, and were decided by the courts of the same metro-
politan State that entered into a treaty of protection with the Kings
and Chiefs of Calabar.

Thirdly, such an approach is clearly rooted in a Eurocentric concep-
tion of international law based on notions of otherness, as evidenced by
the fact that there were at the time in Europe protected principalities
without anyone seriously entertaining the idea that they had lost their
sovereignty to the protecting Power and could be disposed of at its will.
Intertemporal law is general in its application, its underlying rationale
and unity of purpose being time (tempore) as its name implies, not geo-
graphy, and cannot be divided into regional intertemporal law, ail the
more so when no State in the concerned region, be it sub-Saharan Africa
or South-East Asia, participated in its formation.

Fourthly, Max Huber’s approach is based on an extreme interpreta-
tion of the theory of constitutive recognition. A theory, suffice it to say,
that remains no more than a theory and has as many opponents as it has
adherents.

6. Lastly, it is doubtful — and this is not without irony — that Max
Huber’s generalization about suzerainty and vassalage with regard to the
so-called colonial protectorates is supported by the State practice of the
time. To the “local rulers” the notion that they had given up their sov-
ereignty upon entering into a treaty of protection or a treaty of commerce

197
497 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

and friendship which were sometimes of the same ilk, would be astonish-
ing'. This is not to suggest that there were no cases when such loss of
sovereignty ever took place, but that it is again a question of treaty inter-
pretation and subsequent practice of the parties. Similarly, for the pro-
tecting Powers themselves, in many cases they were not seeking colonial
title but merely spheres of influence or dominance, or domination in the
sense of power and jurisdiction and not in the sense of territorial dominion.

7. To be sure, treaties of protection were sometimes a first step towards
the development of a full colonial title, or as they have been described, “a
legal lever for acquiring an inchoate title to territory: a title capable of
being perfected more or less at leisure” (D. J. Latham Brown, “The
Ethiopia-Somaliland Frontier Dispute”, International and Comparative
Law Quarterly (ICLQ), Vol. 5, pp. 254-255) but until that happened and
in the absence of provisions which may be interpreted as conveying title,
they remained a lever and no more. Some examples from State practice
will serve to illustrate the point, all the more so in view of the fact that
they were contemporaneous with the Congress of Berlin era.

(a) In 1885 the British Foreign Office gave its view that

“a protectorate involves not the direct assumption of territorial
sovereignty but is ‘the recognition of the right of the aborigines,
or other actual inhabitants to their own country, with no further
assumption of territorial rights than is necessary to maintain the
paramount authority and discharge the duties of the protecting
power’” (FO 403/9, No. 92 (14 January 1885) cited by Malcolm
Shaw, Title to Territory in Africa, footnote 155, p. 283).

(b) In 1884 a number of treaties were concluded with local chiefs in
Bechuanaland, where internal and external sovereignty gradually
passed to the protecting Power: Great Britain. In the following year
a British protectorate was made a crown colony and its governor
exercised jurisdiction over the protected territory as well. Never-
theless, a British court in R. v. Crewe maintained the distinction
between colonies on the one hand and protectorates on the other,

! Sometimes a treaty of protection was called a treaty of friendship in the local jan-
guage, for example, the 1887 Treaty of Uccialli between Italy and Ethiopia was denounced
later by Menelik the Ethiopian Emperor on the ground that the Italian and Amharic texts
differed. In the Italian text the Emperor “consents to avail himself of the Italian Govern-
ment for any negotiations which he may enter into with other powers or governments”,
the Amharic text reads “may use” the Italians as intermediaries. The Emperor of Ethiopia
saw the treaty as one of friendship, the Italian Government, on the other hand, viewed it
as a treaty of protection. (A. H. M. Jones and E. Monroe, History of Ethiopia, pp. 139-
140.)

198
498

(ce)

199

LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

L. J. Vaughan Williams noting that the “the Bechuanaland protec-
torate is under His Majesty’s dominion in the sense of power and
jurisdiction, but is not under his dominion in the sense of territorial
dominion” ([1910] 2 KB 603-604, cited by Malcolm Shaw, Title to
Territory in Africa, footnote 161, p. 283; emphasis added).

In 1884 and 1886 respectively agreements were signed between Great
Britain and the Chiefs of five Somali tribes. In the first series of
agreements the Somali Chiefs covenanted not to alienate their terri-
tory unless to the British Government. In the second (consisting of
five agreements), they agreed and promised to “refrain from enter-
ing into any correspondence, Agreement or Treaty with any foreign
nation or Power, except with the knowledge and sanction of Her
Majesty’s Government”. For their part the British Government
undertook “to extend to them and to the territories under their
authority and jurisdiction the gracious favour and protection of
Her Majesty the Queen Empress”. In 1897 the Somali tribes’
grazing areas were ceded by Great Britain to Ethiopia. After the
defeat of Italy in World War IT those territories were placed under
the British Military Administration for Somalia. In 1954 that
administration was withdrawn from those territories in accordance
with a treaty negotiated de novo between Great Britain and
Ethiopia which in effect upheld the 1897 Treaty over the agree-
ments with the Somali Chiefs, though with some guarantees for the
grazing rights of the Somali tribes. The inconsistency between the
cession to Ethiopia in 1897 of what the Somalis regarded as their
traditional land and the earlier treaties of protection was the sub-
ject of a debate in the House of Commons where, we are told
by a commentator (D. J. Latham Brown, op. cit., pp. 254-255),
that the Secretary of State for the Colonies regretted “the treaty
of 1897 but, like much that has happened before, it is impossible
to undo it”. While the words of one Member of Parliament were
more telling:

“the tribal elders voluntarily placed themselves under British pro-
tection. They sought it for the maintenance of their independence,
the preservation of order and other good and sufficient reasons.
In short there seems to be argument that at no time was any ter-
ritory transferred. Consequently, it was not in our power to give
away that which we did not possess.”

Whilst in the event the cession was in practice confirmed by the 1954
Treaty, this was done by circumventing the maxim nemo dat quod
non habet but not by denying it or by pretending that Great Britain
had acquired title. Instead the alleged superior character of an inter-
national treaty over agreements with the Somali Chiefs, together
with the lack of their delineated territorial expanse, were cited in an
499 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

endeavour to explain the inconsistency between the different treaty
obligations undertaken to the Somali Chiefs and Ethiopia, respec-
tively. At any rate, there was at least an attempt at a rationale,
which is sadly missing in our Judgment, which states with full-
throated ease that the 1884 Treaty of Protection did not preclude
the transfer of Bakassi to Germany merely because it established a
colonial protectorate.

{d) British colonial policy during the relevant period was marked by a
consistent insistence on distinguishing between colonies and protec-
torates. Upholding such a distinction was a major aim of British
diplomacy in the Berlin Conference, where it triumphed over
imperialist latecomers intent upon achieving nothing less than the
threshold of effective occupation and who, moreover, derided the
concept of protection as “prises de possession sur le papier”. It is
reasonable to assume that such a distinction was not insisted upon
for purely formal or descriptive motives, but for pragmatic reasons
that have been commented upon extensively by historians (Robin-
son and Gallagher, Africa and the Victorians: The Official Mind
of Imperialism, 1961). Whatever these motives might have been,
what matters is that a normative differentiation was attached to this
distinction and was reflected in British practice?.

8. It would appear, therefore, that support for the contention that
treaties of protection in sub-Saharan Africa allowed generally for the
transfer of sovereignty to the colonial/protecting Power cannot be safely
established by reference to the /s/and of Palmas Award nor to the alleged
practice of the Berlin Conference era, a practice from which, at best, no
firm inferences can be drawn and which in fact supports retention of a
normative distinction between colonies and the so-called colonial protec-
torates and the consequent upholding of the maxim nemo dat quod non
habet.

9. So far I have attempted to demonstrate that the existence of a
category of protectorates, the so-called “colonial protectorates”, where the
protecting Power was free to dispose of the protected territory at will, is
a proposition that neither State practice nor judicial precedent supports
and is, in all probability, no more than a fiction existing in the minds of
some commentators who try to find ex post facto legitimization for un-
fathomable and illegal facts by the invention of sub-categories where nor-
mally applicable rules do not operate. Be this as it may, let us assume,
arguendo — if only for the sake of completeness — that the Berlin Con-

2 Oppenheim’s International Law, Sir Robert Jennings and Sir Arthur Watts (eds.), 9th
ed., Vol. I, p. 269; footnote 9 contains a list of British practice and court decisions gener-
ally supportive of a distinction between colonies and the so-called colonial protectorate.

200
500 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

ference on West Africa did sanction such behaviour as evidenced by the
State practice emanating from it. Could this practice be invoked in an
African dispute when no African State has participated in the formation
of such practice? To my mind the answer must be clearly in the negative,
and it matters not that the present dispute is between two African States.
What is material is that the argument used by counsel for one State —
Cameroon — is rooted in the alleged legitimacy of this practice which is
claimed to be opposable to the other Party.

10. A further question is the extent to which the operation of the rule
(or principle) of intertemporal law? should shield such practice from judi-
cial scrutiny taking place at a much later time when other rules of inter-
national law, regarding the sovereign equality of States, self-determina-
tion, non-discrimination and to some extent (for this area is sadly only
rudimentarily developed, both from the procedural and the substantive
aspects) the rights of indigenous peoples, have to be appraised by judges
called upon to decide a contemporary dispute.

11. Let me start by recalling that the concept of the intertemporal law
is an irretrievably elusive one. At first sight it looks simple. To quote Max
Huber once more: “A juridical fact must be appreciated in the light of
the law contemporary with it, and not of the law in force at the time
when such a dispute in regard to it arises or falls to be settled.” (RIAA,
Vol. II, p. 845.)

12. At a general level, the proposition is sustainable, but when we
come to enquire more closely into its operation, problems start to arise:
is appreciation in the light of the law contemporary with the judicial act,
for example, a treaty of protection, the same as interpretation of such a
treaty in the light of contemporaneous law? Or does it merely mean that
in interpreting a treaty of the past one should be mindful, in applying the
time-honoured and established canons of treaty interpretation, of the
temporal context that may shed light on the presumed intention of the
parties and thus help ascertain it? Should such a legal act (a treaty) be
interpreted against the background that the object and purpose of the
treaty was the guaranteeing or upholding of a certain principle, for
example, that the mandate system is a “sacred trust of civilization” (Legal
Consequences for States of the Continued Presence of South Africa in
Namibia (South West Africa), notwithstanding Security Council Resolu-
tion 276 (1970), LC.J. Reports 1971, p. 16)? Similarly, in interpreting a

3 For different names used to connote the status of intertemporal law see T. O. Elias,
“The Doctrine of Inter-temporal Law”, American Journal of International Law, Vol. 74,
1980, p. 285.

201
501 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

treaty of protection should not the law contemporary with the legal act
be read against the background of the concept of protection which, like
the concept of the mandate, connotes an element of guardianship‘ trace-
able to the great Roman jurist Ulpian who said: “for certain purposes of
the law some cities and municipalities are to be treated as minors”. A
concept that therefore excludes notions of ownership. It should not be
forgotten that, in appreciating the law contemporary with the 1884
Treaty, we should be mindful that the ancient concept of protection ante-
dates the Berlin Conference; thus, to cite a few examples, Great Britain
had established a protectorate over the Ionian Islands in 1814 which was
maintained in accordance with the classical concept of protection which
excluded any notion of sovereignty of the protecting Power, and much
earlier during the Muslim Conquests many agreements of protection
were concluded with local rulers in certain parts of Europe and else-
where. After 1885, State practice, to use the words of one commentator
“revealed a tendency to deform the original classic concept of the protec-
torate and to convert it into an instrument of colonialism’” (Alexandro-
wicz, The Role of Treaties in the European-African Confrontation in the
Nineteenth Century, African International Legal History, p. 55, cited by
Malcolm Shaw in Title to Territory in Africa, p. 47; emphasis added).
Would then the operation of intertemporal law not require us as judges
to appraise not just the practice but the fact that it was a deformation of
the concept and practice of protection against the background that the
object of the protectorate system — like the mandatory system — is a
form of guardianship that by definition excludes notions of territorial
ownership or territorial dominion? To my mind this is the relevant law
that should be appreciated as a consequence of the rule of intertemporal
law and it cannot be reduced to a mere review of a deformation, half-
Kafkaesque, half-Orwellian, where friendship means interference in the
internal affairs and protection means loss of sovereignty and dismember-
ment and the conclusion of treaties means instantaneous breach. Put dif-
ferently, ascertainment of the true meaning of intertemporal law requires
us to enquire into the quality of the juridical act in the light not only of

+ Oppenheim's International Law, Sir Robert Jennings and Sir Arthur Watts (eds.), 9th
ed., Vol. I, p. 267.

> For example, the Treaty of Tudmir of Rajab 94 an-April 731 ap, concluded between
Abdulaziz Son of Musa Son of Nusair the Ummayyad Governor of Spain and Theo-
demir, representative of local fortress-chiefs in South-East Spain, an area encompassing
the modern region of Murcia, Alicante and Valencia; the pact itself transformed political
power from the Hispanic Visigoths to the Ummayyads of Damascus, but rights in prop-
erty and other rights were retained by those chiefs and their descendants. For the text of
the treaty see Negotiating Cultures, Bilingual Surrender Treaties in Moslem-Crusader
Spain under James the Conqueror, edited by Robin Burns and Paul Cliveddan, p. 202.
Many similar treaties of protection were entered into by the Ottomans with various prin-
cipalities in Eastern Europe where dominion in the sense of power passed to the Ottomans
but ownership rights and other rights were retained by the indigenous European chiefs.

202
502 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

the alleged practice, but in the light of the totality of the law relating to
protection, i.e. with reference to its object and taking into account other
rules relevant at the time. Did the practice of South Africa conform to
the object and purpose of the mandate system as “a sacred trust of civi-
lization”? And, similarly, did the practice of alienating protected terri-
tory conform to the notion that the concept of protection is based upon
legally developed notions of guardianship which by definition exclude the
concept that protection is synonymous with territorial ownership?

Also relevant in appreciating the law contemporary with the legal act
in question, i.e. a treaty, is the requirement that other rules of law should
be taken cognizance of. Paramount among these is the fundamental rule
pacta sunt servanda, arguably the most important rule in international
law and indeed in law generally, and one which cannot be overturned by
the assumed practice of some States. I am not aware that in the Berlin
Conference era that rule had ceased to exist.

13. At any rate, intertemporal law as formulated by Max Huber is not
as static as some would like to think, for it should not be forgotten that
its elusiveness is further increased by his immediately following statement
that “the existence of the right, in other words, its continued manifesta-
tion, shall follow the conditions required by the evolution of law” (RIAA,
Vol. II, p. 845).

14. It is beyond the scope of this separate opinion to enter into the
well-known and legitimate debate on the scope of the rule or principle of
intertemporal law arising out of the combination by Max Huber of evo-
lutionary and static elements in his formulation of the concept. Suffice it
to say that the confusion was such that neither the International Law
Commission, guided by its distinguished and learned Special Rapporteur
on the topic Sir Humphrey Waldock, nor the Vienna Conference itself,
were able to resolve the issue, with the consequence that the concept of
intertemporal law was dropped from the 1969 Vienna Convention on the
Law of Treaties, Article 31 of that instrument containing no expressly
temporal element and merely speaking “of relevant rules of law” and
Article 64 in fact following an opposite direction in the case of a subse-
quently emerging rule of jus cogens.

15. In other words, we are not faced with a simple well-defined rule
capable of automatic application, but rather with a perplexing idea that
was incapable of finding a place in the 1969 Vienna Convention. Nor has
the concept of intertemporal law found support in judicial decisions,
where it has been often overcome with the aid of a belated discovery of
the intention of the parties as was the case in the Aegean Sea case, or by
reading the provisions of modern law into the treaty, which was the

203
503 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

approach that the Court took in its Advisory Opinion on Namibia when
it stated that: “an international instrument must be interpreted and
applied within the overall framework of the juridical system in force at
the time of interpretation” (Legal Consequence for States of the Con-
tinued Presence of South Africa in Namibia (South West Africa), not-
withstanding Security Council Resolution 276 (1970), LC.J. Reports
1971, p. 31).

16. Furthermore, it is perhaps in the realm of criminal law that the
rule of intertemporal law comes to the forefront and lends itself to delinea-
tion. This is so because the temporal aspect in the maxim nullum crimen
nulla poena sine lege requires a precise definition, yet it was precisely in
this same realm that the rule has been significantly abandoned. Thus, the
operation of the rule would have acted to shield the perpetrators of grave
crimes in World War II from criminalization because many of
these crimes were not part of positive law, but in the event, as is well
known, that protection afforded by adherence to intertemporal law was
not accepted. If such was the case where the law was more precise, the
concept itself more readily delineated and the consequences, criminaliza-
tion, grave, I see no reason why a behaviour that is incompatible with
modern rules of international law and morally unacceptable by modern
values underlying those rules should be shielded by reference to inter-
temporal law, all the more so when the reprobation of later times mani-
fests itself not in criminalization but merely in invalidation.

17. It would thus seem reasonable to assert that in speaking of inter-
temporal law, we are faced with a confusing concept the status of which
as a rule, or principle, or doctrine, or rule of interpretation, is steeped in
controversy and which was consciously dropped from the 1969 Conven-
tion on the Law of Treaties and consistently rejected in successive deci-
sions of the European Court of Human Rights, not to speak of the way
it was overcome by certain decisions of this Court and abandoned in the
realm of grave crimes, ironically the very area where it can be said to
have some delineation and coherence. In other words, it is a truncated
concept on which the hopes of finding the basis for ceding Bakassi to
Germany in 1913 are misplaced.

18. In paragraph 205 the Judgment draws attention to “the fact that
the international legal status of a ‘Treaty of Protection’ entered into
under the law obtaining at the time cannot be deduced from its title
alone”. In support of this assertion the Judgment goes on to illustrate by
examples:

“Some treaties of protection were entered into with entities which
retained thereunder a previously existing sovereignty under interna-
tional law. This was the case whether the protected party was hence-

204
504 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

forth termed ‘protectorate’ (as in the case of Morocco, Tunisia and
Madagascar (in their treaty relations with France) or a ‘protected
state’ (as in the case of Qatar and Bahrain in their treaty relations
with Great Britain).”

19. This reasoning calls for two comments: Firstly, whilst it is true
that the international legal status of a “treaty of protection” cannot be
deduced from its title alone, that title must nevertheless have some
impact, for we can instantly glean from the title that the entity in ques-
tion was not a terra nullius given that “you do not protect a terra nul-
lius”. We can also safely deduce from the title that the subject-matter was
protection and not colonial title. We can further deduce that the entity in
question had the capacity to enter into treaty relations and, unless we
start from the false premise that one party to a treaty can unilaterally
determine the international status of the other, we can also deduce that
the treaty has international legal standing.

Secondly, the Judgment seeks to distinguish between this case and
other cases where it had occasion to pronounce on the existence of an
international legal personality of the protected party: Morocco and
Tunisia with regard to France and Qatar and Bahrain with regard to
Great Britain, but again this argues that the so-called colonial protector-
ates are part and parcel of protectorates in general and do not constitute
a sub-category unless the will of one party, the protecting Power, is deci-
sive. Moreover, in the case of Qatar and Bahrain these sheikhdoms were
not independent States when Britain entered into treaty relations of pro-
tection with them but Ottoman dominions ruled under the suzerainty of
the Ottoman Empire by local chiefs. The same is true of Tunisia. It would
be ironic for the Court to decide that those who were under Ottoman
suzerainty were in fact sovereign because it suited practical considera-
tions of British policy that they should be so seen, and not those chiefs
who were under no one’s sovereignty or suzerainty when Great Britain
entered into treaties of protection. Not only would this make colonial law
and not international law the determining factor, it would also raise
doubts regarding the broad consistency of the Court’s decisions.

20. Leaving aside the question of title, the plain words of the treaty —
and it is a mercifully brief one — leave no room for doubts that what was
at issue was nothing but “favour and protection” in return for agreeing
not to enter into treaties with other Powers without British sanction.
There is no reference to a transfer of territorial sovereignty, either by call-
ing it a cession or otherwise to use the terminology employed by the
Court in the Western Sahara Advisory Opinion in paragraph 80. The
lack of any intent to transfer territorial sovereignty can be safely arrived

205
505 LAND AND MARITIME BOUNDARY (SEP. OP. AL-KHASAWNEH)

at by reference to the maxim inclusio unius exclusio alterius and by the
fact that it was protection and not ownership that was the subject of that
treaty.

21. The situation was not altered by the fact that Great Britain in fact
went on to administer the territory in question (Judgment, para. 207) for
this was exactly the same situation in the Bechuanaland Protectorate
referred to above (see para. 7 above) but where, nevertheless, a British
court maintained the distinction between a colony on the one hand and a
protectorate on the other, or to use its exact words: “a protectorate
under his Majesty’s dominion in the sense of power and jurisdiction it was
not under his dominion in the sense of territorial dominion” (emphasis
added). Moreover, the administration of a protected State can perfectly
co-exist with protection. Nor was the situation altered by the British deci-
sion to incorporate the territories of the Kings and Chiefs of Old Calabar
into the Niger Coast Protectorate. The situation did alter, however, in
1913 when Great Britain ceded present-day Bakassi to Germany, for
what the Kings and Chiefs had consented to was British and not German
protection and because, moreover, that cession implied powers associated
with territorial sovereignty that Great Britain did not possess.

22. There is a strong presumption in international law against the inci-
dental loss of sovereignty, but it is a rebuttable presumption, and whilst
the case of the Kings and Chiefs of Old Calabar was not weakened by the
treaty itself, their subsequent behaviour certainly has had that effect. It is
said that the God of sovereignty is a jealous God but apparently not in
Bakassi, for, in reflecting on this case, one cannot but notice an extreme
passivity and inaction on their part that managed to rebut the presump-
tion. Apart from a single trip in 1913 to London, when a delegation sent
on their behalf discussed matters relating to land tenure, they remained
silent in the face of momentous events that had an impact on their status.
Most notably, their failure to protest at the cession of their territory to
Germany under the 1913 Agreement leaves me with no choice but to con-
clude that they had given their consent to that transfer volenti non fit
injuria. It is for this reason alone — and not the surrealistic interpreta-
tion of the Treaty of 1884 or the reference to a fictitious sub-category of
colonial protectorates, nor the equally fictitious reference to a form of
intertemporal law that would shield a deformed practice of the con-
cept of protection from invalidation — that I have voted in favour of
point III (A) of the dispositif relating to those provisions of the 1913
Agreement that deal with Bakassi.

(Signed) Awn AL-KHASAWNEH.

206
